DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 18-27 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on May 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Namely, in claim 19, the limitation “means for attaching the dispenser” invokes 35 U.S.C. 112(f) and is being interpreted under 35 U.S.C. 112(f).  The structure, material or act disclosed in the specification that supports the recited function is as follows: “any suitable kind, such as, but not limited to, hook and loop-type means (Velcro®), adhesive surfaces and/or flanges and wire/lace connections” (Page 11, lines 14-18 of Applicant’s Specification, as originally filed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “aggressive contents” in claim 18 is a relative term which renders the claim indefinite. The term “aggressive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term will be given its broadest reasonable interpretation, as “any unwanted or harmful contents.”
Claims 19-27 are rejected for depending from rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (US PGPUB 2014/0257215) in view of Riely (US 3,690,320).

6.	With regard to claim 18, Timms discloses an ostomy appliance system (Fig. 1; abstract; [0002]) comprising: a body waste collecting bag (conventional two-piece ostomy pouch, 10; [0017]; [0019]; well-known to include an adhesive base plate) attachable to skin of a user and includes a hole (first opening, 13) adapted to receive a stoma ([0017]; [0020]); wherein the body waste collecting bag comprising a proximal wall sealed to a distal wall (two-piece ostomy pouch; [0019]) to form an interior surface (12) of the body waste collecting bag (10; Fig. 1), where the proximal and distal walls form an inlet opening (13; [0017]; [0020]); and a dispenser (deodorizer device, 30) provided separate from the body waste collecting bag (10; Figs. 2A-C; [0021]; [0026]), with the dispenser (30) attachable (via exposed fastener, 21) to an interior surface (12) of the body waste collecting bag (10; [0028]), where the dispenser (30) comprises a receptacle (carrier, 16 and base substrate, 15 with mesh or porous film, 18 disposed over; [0023]) and at least one outlet (via mesh or porous film, 18; “slowly diffusing”; [0017]; or “openings configured to allow the deodorizing fluid to move from the carrier 16 into the effluent (not shown)”; [0025]); wherein the receptacle (15, 16, 18) contains a neutralizer (deodorizer; abstract; [0003]; [0017]) that is adapted to be dispensed out of the at least one outlet (via mesh or porous film, 18; “slowly diffusing”; [0017]; or “openings configured to allow the deodorizing fluid to move from the carrier 16 into the effluent (not shown)”; [0025]) to neutralize aggressive contents (bacterial growth and odors; [0002]) in the body waste collecting bag (10; [0021-0023]; [0025]; [0030]).
	While Timms discloses that the body waste collecting bag (10) may be a conventional two-piece ostomy pouch system ([0019]), Timms fails to explicitly disclose a base plate comprising an adhesive attachable to the skin of a user; and the proximal wall including the inlet opening.
	However, Riely discloses an ostomy bag and deodorizing packet therefore (abstract), including an ostomy appliance system (Figs. 1, 3-6) comprising: a base plate (thin, essentially planar connecting member, 13) comprising an adhesive (gasket, 43; Figs. 3-4; col. 4, lines 43-50; col. 5, line 53 - col. 6, line 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body waste collecting bag disclosed by Timms, to include an adhesive base plate and opening in the proximal wall for accommodating a stoma, similar to that disclosed by Riely, in order to utilize well-known ostomy pouch gaskets for providing a suitable, tight and effective sealing means between the bag and the stoma, as suggested by Riely in column 2, lines 33-50.

7.	With regard to claim 19, Timms discloses that the dispenser (30) comprises a flange (fastener, 21) coupled to the receptacle (15, 16, 18), and the flange (21) comprises means for attaching the dispenser (30) to the interior surface (12) of the body waste collection bag (10; Figs. 1, 2A, [0027-0028]).

8.	With regard to claim 20, Timms discloses that the receptacle (15, 16, 18) comprises a bag (mesh, porous film, 18), with the bag (18) containing the neutralizer (within 15, 16; [0025]; [0026]; [0028]).

9.	With regard to claims 21-23, Timms discloses that the receptacle (15, 16, 18) comprises foam (absorbent pad, 15) that is infused with the neutralizer ([0023]) and a sheet (18) disposed over the foam (Figs. 1, 2A; [0003]; [0017]; [0023]; [0025]).

With regard to claim 24, Timms discloses that the dispenser (30) and the receptacle (15, 16, 18) are provided as a bulk mass of material, with the bulk mass of material comprising the neutralizer ([0003]; [0017]; [0023]; [0025]).

11.	With regard to claim 25, Timms discloses that the dispenser (30) comprises a pocket on an exterior surface of the dispenser ([0032-0034]), with the pocket adapted to allow the user to manually attach the dispenser (30) to the interior surface (12) of the body waste collecting bag (10; [0021]; [0026]; [0028]).

12.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Timms  in view of Riely, as applied to claim 18 above, and in further view of Stroebech (US 11,278,640)

13.	With regard to claims 26 and 27, Timms and Riely are silent in regard to the neutralizer comprising clay or potato protein.
	However, Strobech discloses an adhesive wafer with a neutralizer matrix (abstract), wherein clay and potato protein are disclosed as the neutralizer being utilized (col. 3, lines 25-31; claim 9).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neutralizer disclosed by Timms in view of Riely to be clay or potato protein, similar to that disclosed by Stroebech, in order to utilize well known protease inhibiting neutralizers, as suggested by Stroebech in column 3, lines 25-31.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781